278 So.2d 294 (1973)
SOUTHERN TITLE INSURANCE COMPANY, Appellant,
v.
Harry M. CROW, Sr. and Margaret M. Crow, His Wife, Appellees.
No. 72-745.
District Court of Appeal of Florida, Second District.
April 27, 1973.
Rehearing Denied June 8, 1973.
Harry M. Hobbs, Tampa, for appellant.
Allen R. Samuels, St. Petersburg, for appellees.
MANN, Chief Judge.
Southern Title Insurance Company insured a mortgage in which Housing Development Corporation was mortgagee and of which Mr. and Mrs. Crow are the ultimate assignees. The mortgage was held invalid for failure of Housing Development to comply with the Truth-in-Lending Act. Upon a determination of their loss judgment was entered for the Crows.
Analysis of the policy shows why the trial judge was correct: Southern insured *295 "Housing Development Corporation and/or its assigns," including "each successor in interest in ownership thereof." It excludes defects "known to the insured Claimant." Appellant reads this as if it said "named insured," and that is the fallacy in its argument. There is no claim that either of the "insured claimants" knew of the defect, and while the defense might be good against the original insured, it is not available against the appellees, who took without notice of the defective title.
Affirmed.
HOBSON and BOARDMAN, JJ., concur.